DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1, 2, 6, 8, 11 – 13, and 15 - 17 in the reply filed on 2/8/21 is acknowledged.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6, 8, 12, 13 and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2959882 A1 to Lassila et al. hereinafter “Lassila”.

Lassila is directed to composite materials comprising a matrix material, filler material and inorganic fibers for dental applications [0002 – 0003].  

Regarding claims 1, 2, 6 and 8, Lassila teaches at [0005] a composite materials comprising 20 – 40% of a matrix material, 40 – 60 % of a filler material, 10 – 30% of inorganic fibers where the inorganic fiber material further comprises short fibers having an average length of 80 – 300 um and a diameter of 4 – 12 um in an amount of 20 – 80% of the total amount of the inorganic fibers and long fibers having an average length of 500 - 1300 um and a diameter of 8 - 27 um in an amount of 20 – 80% of the total amount of the inorganic fibers.  80% of 30% is equal to 24 % short glass fibers which is within the claimed range.  The aspect ratio (iv) (length / diameter) of the short fibers = 190 um (median length) / 8 um (median width) = 23.75 which is within the claimed range.  The aspect ratio (iv) (length / diameter) of the long fibers = 900 um (median length) / 17.5 um (median width) = 51.4 which is also within the claimed range.  The fibers comprise two populations of fibers with different aspect ratios (v).  

As to claims 12, 13, 16 and 17, the inorganic fibers comprise inert glass fibers, bioactive glass fibers, sol-gel silica fibers, aluminum oxide based fibers, zirconia fibers, apatite fibers, quartz fibers and E-glass fibers [0016 and 0044].  The surface of the 

Regarding claim 15, the fibers are randomly ordered in the dental composite as manufactured.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11 - 13 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2959882 A1 to Lassila et al. hereinafter “Lassila”.  

For the limitations of claims 1, 2, 6, 8, 12, 13 and 15 – 17, refer to paragraphs 6 – 9 supra.  Regarding independent claim 1, it would have been obvious for the skilled artisan to formulate the dental composition of claim 1 as this material is directly taught by Lassila.  

Regarding claim 11, Lassila teaches that the composite material may comprise 10 – 30% of inorganic fibers [0005].  Therefore, it would be obvious for the skilled artisan to choose any value within the disclosed range.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2144.05

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										2/26/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765